Exhibit 10.1

LOGO [g55641img003.jpg]    LOGO [g55641img002.jpg]

FOR IMMEDIATE RELEASE

Zebra Technologies to Enter Active RFID with Acquisition of WhereNet Corp.

Vernon Hills, IL, January 11, 2007–Zebra Technologies Corporation (NASDAQ: ZBRA)
today announced that it has agreed to acquire all of the shares of WhereNet
Corp., a leading global provider of active radio frequency identification (RFID)
based wireless solutions to track and manage enterprise assets, for $126 million
in cash. The transaction is expected to close by the end of January, and is
subject to WhereNet shareholder approval and expiration of the H-S-R waiting
period on January 13, 2007. Zebra has voting agreements from WhereNet
shareholders representing more than 85% of the voting stock to vote in favor of
the transaction.

Headquartered in Santa Clara, CA, WhereNet provides integrated wireless Real
Time Locating Systems (RTLS) to companies primarily in the industrial
manufacturing, transportation and logistics, and aerospace and defense sectors.
Founded in 1997, it has more than 150 installations currently in operation
helping companies locate and track high-value assets with wireless tags,
fixed-position antennas and Web-enabled software. WhereNet solutions are
successfully used to increase the accuracy, velocity, efficiency, and security
of time-critical processes throughout the supply chain. They are employed in
parts replenishment, vehicle inventory tracking, truck yard management, marine
cargo tracking, and work-in-process tracking, among many other applications.
WhereNet’s solutions span hardware, middleware, application software, and
services for project management, maintenance and support.

“WhereNet adds another high-growth platform to Zebra’s business,” stated Edward
Kaplan, Zebra’s chairman and chief executive officer. “Active RFID is a natural
complement to passive RFID and barcoding, two key Zebra strengths, as it
enhances our ability to deliver business improvement solutions to customers
worldwide. We are very pleased to welcome WhereNet into Zebra and believe this
transaction is an important step in building value for our stockholders.”

“Combining with Zebra gives WhereNet the resources to expand its global
footprint and become the definitive leader in our industry,” said Dan Doles,
WhereNet’s chief executive officer. “We are pleased to become a part of Zebra’s
larger, stronger organization, which will help us accelerate the market growth
for active RFID and RTLS.”

Independent industry analysts forecast sales of active RFID systems to increase
to $6.8 billion in 2016 from $550 million in 2006, a compound annual growth rate
of 29%. Analysts project growth in RTLS to $1.6 billion in 2010 from $15 million
in 2005.

Zebra management expects WhereNet to generate sales of approximately $50 million
in 2007, up from $36 million in 2006. The acquisition is expected to be
minimally dilutive to Zebra’s net income in 2007 and be accretive thereafter.
Zebra will operate WhereNet as a separate business unit, which will be led by
Mr. Doles.

Forward-looking Statement

This press release contains forward-looking statements, as defined by the
Private Securities Litigation Reform Act of 1995, including, without limitation,
the statements regarding the company’s sales forecast for WhereNet and the
acquisition’s impact on net income stated in the paragraph directly above.
Actual results may differ from those expressed or implied in the company’s
forward-looking statements. These statements represent estimates only as of the
date they were made. Zebra may elect to update forward-looking statements but
expressly disclaims any obligation to do so, even if the company’s estimates
change.

 

LOGO [g55641img001.jpg]



--------------------------------------------------------------------------------

These forward-looking statements are based on current expectations, forecasts
and assumptions and are subject to the risks and uncertainties inherent in
Zebra’s industry, market conditions, general domestic and international economic
conditions, and other factors. These factors include market conditions in North
America and other geographic regions and market acceptance of Zebra’s printer
and software products and competitors’ product offerings and the potential
effects of technological changes. Other factors include U.S. and foreign
regulations that pertain to electrical and electronic equipment, including
European directives relating to the collection, recycling, treatment and
disposal of products and the reduction or elimination of certain specified
materials in such products. Zebra’s failure to comply with these regulations may
subject Zebra to penalties, prevent Zebra from selling its products in a certain
country, or increase the cost of supplying the products. Profits and
profitability will be affected by the company’s ability to control manufacturing
and operating costs. Because of a large investment portfolio, interest rate and
financial market conditions will also have an impact on results. Foreign
exchange rates will have an effect on financial results because of the large
percentage of our international sales. The outcome of litigation in which Zebra
is involved, and particularly litigation or claims related to infringement of
third party intellectual property rights, is another factor. Similar factors
apply equally to WhereNet’s business. In addition, the acquisition of WhereNet
has risks relating to integrating WhereNet’s business and operations with
Zebra’s. These and other factors could have an adverse effect on Zebra’s
revenues, gross profit margins and results of operations and increase the
volatility of our financial results. When used in this release and documents
referenced, the words “anticipate,” “believe,” “estimate,” and “expect” and
similar expressions, as they relate to the company or its management are
intended to identify such forward-looking statements, but are not the exclusive
means of identifying these statements. Descriptions of the risks, uncertainties
and other factors that could affect the company’s future operations and results
can be found in Zebra’s filings with the Securities and Exchange Commission. In
particular, readers are referred to Zebra’s Form 10-K for the year ended
December 31, 2005, and the Risk Factors in Zebra’s Form 10-Q for the quarter
ended September 30, 2006.

Zebra Technologies Corporation delivers innovative and reliable on-demand
printing solutions for business improvement and security applications in 100
countries around the world. More than 90 percent of Fortune 500 companies use
Zebra-brand printers. A broad range of applications benefit from Zebra-brand
thermal bar code, “smart” label, receipt, and card printers, resulting in
enhanced security, increased productivity, improved quality, lower costs, and
better customer service. The company has sold more than 5 million printers,
including RFID printer/encoders and wireless mobile solutions, as well as
ZebraDesigner label formatting software, ZebraLink connectivity solutions,
Genuine Zebra supplies and ZebraCare services and support. Information about
Zebra bar code, card and RFID products can be found at http://www.zebra.com.

Conference Call Invitation

Investors are invited to listen to a live Internet broadcast of Zebra’s
conference call discussing the WhereNet acquisition. The conference call will be
held at 11:00 Eastern Time, Friday, January 12, 2007. To listen to the call,
visit the company’s Web site at www.zebra.com. To join the conference call,
please dial: 706-645-9200; Leader: Charles Whitchurch. Please call several
minutes before 11:00 AM Eastern Time.

Inquiries:

For information about Zebra Technologies, contact:

Investors:

Douglas A. Fox, 847-793-6735

Media:

Cindy Lieberman, 847-793-5518